Exhibit 10.1


VioQuest Pharmaceuticals, Inc.
Summary of 2007 Management Bonus Plans
 

       
Daniel Greenleaf (President & CEO)
 
Maximum Amount
 
Completion of financing resulting in proceeds of a targeted amount.
 
$
40,000
 
Listing of the Company’s Common Stock on a national securities exchange
   
50,000
 
Achievement of clinical/regulatory milestones
   
65,000
 
The acquisition of a compound as approved by the Board of Directors.
   
30,000
 
Sale of Chiral Quest, Inc.
   
40,000
 
Qualitative: Company Values: Candor, Boundarylessness, Speed of Action, Patient
Centricity, Risk Taking, Accountability, People Development, Financial
Discipline
   

25,000
 
Total
 
$
250,000
                     
Edward Bradley, M.D. (Chief Scientific Officer)
 
Maximum Amount
 
Achievement of pre-determined clinical/regulatory milestones
 
$
82,800
 
Qualitative: Company Values: Candor, Boundarylessness, Speed of Action, Patient
Centricity, Risk Taking, Accountability, People Development, Financial
Discipline
   
9,200
 
Total
 
$
92,000
                     
Brian Lenz (Chief Financial Officer)
 
Maximum Amount
 
Completion of financing resulting in proceeds of a targeted amount.
 
$
11,100
 
List Listing of the Company’s Common Stock on a national securities exchange
   
16,650
 
Achievement of clinical/regulatory milestones
   
5,550
 
Sale of Chiral Quest, Inc.
   
16,650
 
Qualitative: Company Values: Candor, Boundarylessness, Speed of Action, Patient
Centricity, Risk Taking, Accountability, People Development, Financial
Discipline
   

5,550
 
Total
 
$
55,500
                     

 